Citation Nr: 0615806	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-32 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right leg disorder.  

2.  Entitlement to service connection for a right leg 
disorder, with neurological pain and atrophy of the muscles.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1962 to December 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cheyenne, 
Wyoming, VA Regional Office (RO).   

The issues in regard to service connection for a right leg 
disorder, with neurological pain and atrophy of the muscles, 
and for a right knee disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for a right leg disorder in 
February 2001.  The veteran was informed of the determination 
and of the right to appeal

2.  The evidence added to the record since the February 2001 
rating decision is new and probative to the issue at hand.


CONCLUSION OF LAW

The February 2001 rating decision denying service connection 
for a right leg disorder is final.  Evidence submitted since 
that decision is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105, 7108; 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, evidence must be received that was not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005). 

Analysis

Initially, the Board notes that any defect with regard to 
VCAA is harmless error as the claim is herein reopened.  

The issue of service connection for a right leg disorder was 
previously addressed in February 2001.  The veteran was 
informed of the decision and did not appeal.  That decision 
is final.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the record included the 
service medical records, statements from the veteran, and 
post service VA medical records.  The evidence was reviewed 
and service connection for a right leg disorder was denied.  
38 U.S.C.A. § 7105.

At the time of the prior decision, the record established the 
veteran had post-service right calf atrophy, as noted in a 
December 1999 VA treatment record.  The prior decision also 
notes that service medical records were negative for findings 
in regard to a right leg disorder and that there was no 
evidence relating a right leg disorder to service.  

Since that determination, the veteran has applied to reopen 
his claim for entitlement to service connection for a right 
leg disorder.  An April 2001 VA treatment record reflects a 
diagnosis of longstanding right lower extremity spastic 
paraparesis.  In December 2002, the examiner noted the 
veteran's right tibialis anterior muscle appeared atrophied 
and that it could have possibly occurred when he was injured 
in 1965, as it appeared that part of the muscle belly was 
torn and was no longer of use.  Right foot drop was noted.  
In March 2004, the examiner reported that the veteran's right 
leg symptoms were clearly consistent with his previous 
injury.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  
Based on one of the reasons for the prior denial (no nexus), 
this evidence is new and material, and the claim is reopened.  

ORDER

The application to reopen a claim of entitlement to service 
connection for a right leg disorder is granted.


REMAND

The veteran asserts that he a right leg and right knee 
disorder related to service.  In his VA Form 9, received in 
October 2003, he asserted that he had right lower extremity 
disorders as a result of fall during service.  Service 
medical records are negative for a right leg injury in 
association with a fall.  The Board notes that the veteran is 
service connected for heel spurs.  During service in April 
1980, the examiner noted, "suspects tendon 'pulled,'" in 
association with complaints of left foot pain.  The 
assessment was tendonitis.  In a follow up for foot pain, it 
was noted that he had the problem bilaterally.  At separation 
in December 1981, the lower extremities were normal.  

An April 2001 VA treatment record reflects a diagnosis of 
longstanding right lower extremity spastic paraparesis.  In 
December 2002, the examiner noted the veteran's right 
tibialis anterior muscle appeared atrophied and that it could 
have possibly occurred when he was injured in 1965, as it 
appeared that part of the muscle belly was torn and was no 
longer of use.  Right foot drop was noted.  In May 2003, back 
pain with decreased function to both lower extremities was 
noted, and a June 2003 examiner related leg pain to his 
lumbar spine.  The Board notes the veteran is not service 
connected for a lumbar spine disability.  In March 2004, the 
examiner reported that the veteran's right leg symptoms were 
clearly consistent with his previous injury.  

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided to an 
initial unfavorable decision by the AOJ.  Id.  In December 
2003 the veteran was sent VCAA notification.  The veteran has 
been given subsequent VA process.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the file to a 
medical doctor (MD) for an opinion.  The 
claims file, including the service 
records, must be reviewed.  It is 
requested that the examiner establish the 
most likely diagnosis involving the right 
lower extremity.  In addition, the 
examiner should enter an opinion regarding 
the etiology and dates of origin.  
Specifically, what is the likelihood that 
any right lower extremity disorder is due 
to service?

2.  The AOJ should issue a VCAA letter 
that complies with Dingess/Hartman, supra, 
and subsequent VA process.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


